678 S.E.2d 667 (2009)
In re Michael G. PAPATHANASSIOU.
appealed by Andrew Papathanassiou.
No. 142P09.
Supreme Court of North Carolina.
June 17, 2009.
Todd W. Cline, Charlotte, for Altona Dee Jetton.
Jonathan McGirt, Raleigh, for Andrew Papathanassiou.
G. Miller Jordan, Charlotte, for Cooke, Tommy.
Jonathan D. Freit, for Gordon Grigg.
Prior report: ___ N.C.App. ___, 671 S.E.2d 572.

ORDER
Upon consideration of the petition filed on the 1st of April 2009 by Respondent in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Denied by order of the Court in conference, this the 17th of June 2009.